People v Pimentel (2022 NY Slip Op 01428)





People v Pimentel


2022 NY Slip Op 01428


Decided on March 08, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 08, 2022

Before: Acosta, P.J., Renwick, Webber, Kern, Friedman, JJ. 


Ind. No. 3277/18 Appeal No. 15470 Case No. 2019-05254 

[*1]The People of the State of New York, Respondent, 
vCesar Pimentel, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Danielle Krumholz of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Victoria Muth of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Ellen N. Biben, J.), rendered July 30, 2019,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 8, 2022
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.